       Case 1:16-cv-06586-LAP Document 298 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STEVEN HUTTER,
                      Plaintiff,
                                              16 Civ. 6586 (LAP)
                 v.
                                                      ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                      Respondents.




LORETTA A. PRESKA, Senior United States District Judge:

      The parties appeared telephonically before the Court on

July 21, 2021 for a conference.       It was agreed that:

  •   The City shall provide Mr. Hutter with the name of the
      officer whose shield number Mr. Hutter describes in his
      letter of March 25, 2021, (see dkt. no. 286 at 2). The
      City also shall provide Mr. Hutter with the name of the
      RNDC receiving room captain, (see dkt. no. 256 at 3), to
      the extent the City can discern the identity of the officer
      based on the information that Mr. Hutter has provided.

  •   Mr. Hutter’s interrogatories as to the named defendants
      (dkt. no 176) and Mr. Alkinston (dkt. no. 164) shall be
      considered served as of July 21, 2021.

  •   The Court will construe Mr. Hutter’s filings at docket
      entries 289 and 292 as motions but, based on counsel’s
      representation that the City is not withholding information
      on the basis of the objections it has lodged in its
      interrogatory responses, will consider those motions moot.
      The Clerk of Court shall close those motions.

  •   Mr. Hutter shall file his Fourth Amended Complaint no later
      than August 23, 2021. As discussed at the July 21
      conference, Mr. Hutter shall substitute as a defendant the
      warden who served at the time of the alleged incidents.
      The City has no objection to Mr. Hutter’s making this
      substitution.
         Case 1:16-cv-06586-LAP Document 298 Filed 07/26/21 Page 2 of 2




  •   The Court will consider Section 2.A of Mr. Kaufman’s letter
      of August 28, 2020 as Defendants’ motion to dismiss Mr.
      Hutter’s claims arising out of the conditions of the RNDC
      bathroom. Mr. Hutter shall provide his response to this
      motion no later than two weeks after he files his Fourth
      Amended Complaint.

  •   The Court will consider docket number 290 as the City’s
      motion to dismiss the Riker’s medical personnel from the
      case. After Mr. Hutter files his Fourth Amended Complaint,
      Counsel for the City shall inform the Court whether the
      City intends to amend or supplement that motion. The Court
      then will set a deadline for Mr. Hutter to provide a
      response.

  •   Counsel for the City shall update the Court by email, with
      Mr. Hutter in copy, within two weeks, about the possibility
      of executing a “Son of Sam” law waiver.

  •   The Court intends to schedule a settlement conference
      around the time of the filing of Mr. Hutter’s Fourth
      Amended Complaint.


       SO ORDERED.

Dated:       New York, New York
             July 26, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge
